NO. COA13-720

                     NORTH CAROLINA COURT OF APPEALS

                           Filed: 6 May 2014


CITY OF ASHEVILLE,
     Petitioner

    v.                                Buncombe County
                                      No. 10 CVS 5296
ROGER S. ALY,
     Respondent


    Appeal by petitioner from order entered 4 January 2013 by

Judge James U. Downs in Buncombe County Superior Court.    Heard

in the Court of Appeals 20 November 2013.


    Ward and Smith, P.A., by Rendi L. Mann-Stadt, and Office of
    the City Attorney, by Kelly Whitlock, for petitioner-
    appellant.

    Adams, Hendon, Carson, Crow and Saenger, P.A., by Robert C.
    Carpenter and John C. Hunter, for respondent-appellee.


    DAVIS, Judge.


    Petitioner City of Asheville (“the City”) appeals from the

trial court’s order finding that the termination of Respondent

Roger S. Aly (“Respondent”) from his employment with the City of

Asheville Police Department (“APD”) was not justified.     After

careful review, we affirm the trial court’s order.

                          Factual Background
                                          -2-
       In     July    2009,   while     employed         by   the   APD    as   a    police

officer, Respondent rented a laptop computer for his personal

use from a rental store called Aaron’s.                        The rental agreement

stated the computer was “rent to own,” meaning that after a

certain number of payments, Respondent would have the option of

purchasing the computer.               During the rental period, Respondent

used     the      computer    to     access   his        personal    email,      download

photographs, and back up his Blackberry cell phone.

       In     December      2009,    Respondent      returned       the    computer      to

Aaron’s.          He testified that before doing so, he attempted to

remove the files that he had downloaded onto the computer by

highlighting the files, moving them into the “recycling bin,”

and selecting “empty.”               He further testified that, unbeknownst

to     him,    this      procedure     failed       to    remove     the     files    that

Respondent had imported from his cell phone and downloaded onto

the computer.            These files contained, in part, various pictures

of Respondent’s family, friends, pets, and fellow APD officers

in uniform.           However, other files contained pictures of nude

women and racially offensive images.

       In March 2010, Janice Farmer (“Ms. Farmer”) went to Aaron’s

to rent a computer for her son.                 The computer that Ms. Farmer

rented      was    the    computer    that    had    previously       been      rented   by
                                          -3-
Respondent.       While using the computer’s webcam to post a picture

on    a    website,     Ms.    Farmer’s   son    discovered     the    images      that

Respondent had downloaded, including the pictures of nude women

and the racially offensive images.                    Ms. Farmer contacted the

Buncombe County Sheriff’s Office and was referred to Detective

Jeff Sluder (“Detective Sluder”).                 She described to Detective

Sluder the offensive images her son had found on the computer

and then turned the computer over to him.

          Detective Sluder proceeded to extract the images from the

computer and recognized some of the pictures as depicting APD

officers.        Because of this, he notified the APD.                      Detective

Anthony       Johnson    (“Detective      Johnson”),      the    computer        crimes

investigator for the APD, retrieved the computer from Detective

Sluder and conducted a forensic analysis of the computer’s hard

drive,      discovering       approximately     360   images    on    the   computer.

Out    of    these    360     images,   Detective     Johnson    found      16   to   be

offensive.       None of these 16 images depicted officers of the

APD.       Detective Johnson also determined that none of the images

were illegal.

          On 9 April 2010, Lieutenant Sean Pound (“Lt. Pound”) of the

APD Office of Professional Standards notified Respondent that an

employee misconduct complaint had been filed against him and
                                          -4-
that an internal investigation would ensue.                    He then provided

Respondent with a copy of an APD internal incident report and a

letter evidencing the complaint.

      At the conclusion of the investigation, Lt. Pound found “no

indication      that    [Respondent]       had   distributed    the    [offensive]

photos to anyone else” and forwarded the results of the internal

investigation to APD Chief William Hogan (“Chief Hogan”).                         On 1

June 2010, Chief Hogan conducted a pre-disciplinary conference

with Respondent.         At the conference, Respondent explained that

the   computer    had    been    solely    for     personal   use    and   that    the

inappropriate images were from emails and texts sent to him by

friends.     At the conclusion of the pre-disciplinary conference,

Chief Hogan placed Respondent on suspension with pay.

      On   10    June    2010,     Chief     Hogan    terminated      Respondent’s

employment with the APD.           Respondent appealed his termination to

the   Asheville        City     Manager,     who     upheld    the    termination.

Respondent then appealed to the Asheville Civil Service Board

(“the Board”) pursuant to his rights under the Asheville Civil

Service Act, 2009 N.C. Sess. Laws ch. 401, § 8. (“the Civil

Service Act”).

      On 20 September 2010, the Board held a hearing to determine

whether Respondent’s termination was justified.                      Following the
                                         -5-
hearing, the Board found that Respondent’s failure to “prevent

the inappropriate images from becoming public through the return

of the computer to Aaron’s . . . violated one or more of the

City’s policies and the rules of conduct of the APD, but [that]

the violations were not so severe as to warrant termination.”

Based on this finding, the Board concluded that “the termination

of [Respondent] by the City of Asheville was not justified and

should be rescinded and the City should take such steps as are

necessary for a just conclusion of the matter before the board.”

       The City appealed the decision of the Board to Buncombe

County Superior Court for a trial de novo as provided for under

§ 8(g) of the Civil Service Act.               In its petition for review of

the Board’s decision, the City did not request a jury trial, and

on    10    December   2012,    a     bench    trial   took   place    before   the

Honorable James U. Downs.

           At the conclusion of the trial,                Judge Downs issued an

order       (1)   finding      that    the     termination      of    Respondent’s

employment was not justified; and (2) ordering that Respondent

“be   immediately      reinstated       as    Senior   Police   Officer    of   the

Asheville Police Department with the restoration of all back pay

due     and   all   other   rights      as     if   the    termination    had   not
                                 -6-
occurred.”    The City filed a timely notice of appeal to this

Court.

                               Analysis

I.   Overview of the Civil Service Act

     Originally enacted by the General Assembly in 1953, the

Civil Service Act provides a system of civil service protection

for employees of the City, establishing the Board and charging

it with the duty to make rules for “the appointment, promotion,

transfer,    layoff,   reinstatement,   suspension   and   removal   of

employees in the qualified service.”       1953 N.C. Sess. Laws ch.

757, § 4.    While the Civil Service Act — as originally enacted —

did not provide a mechanism for judicial review of the Board’s

decisions, Jacobs v. City of Asheville, 137 N.C. App. 441, 443-

44, 528 S.E.2d 905, 907 (2000), our Supreme Court held in 1964

that:

            [i]n view of the provisions of the statute
            creating the Civil Service Board of the City
            of Asheville, and the procedure outlined in
            Section 14 thereof, we hold that a hearing
            pursuant to the provisions of the Act with
            respect to the discharge of a classified
            employee of the City of Asheville by said
            Civil Service Board, is a quasi-judicial
            function and is reviewable upon a writ of
            certiorari issued from the Superior Court.

In re Burris, 261 N.C. 450, 453, 135 S.E.2d 27, 30 (1964).           In

1977, the General Assembly formally amended the Civil Service
                               -7-
Act to authorize an appeal of the Board’s decisions to superior

court for a trial de novo.   Jacobs, 137 N.C. App. at 444-45, 528

S.E.2d at 907-08; see also 1977 N.C. Sess. Laws ch. 415, §8.

    Section 8 of the Civil Service Act provides, in pertinent

part, as follows:

         (a) Whenever any member of the classified
         service of the City is discharged . . . that
         member shall be entitled to a hearing before
         the Civil Service Board to determine whether
         or   not   the   action  complained  of   is
         justified. . . .

         (b) Any member of the classified service of
         the City who desires a hearing shall file
         his or her request for hearing with the City
         Clerk within 10 days after learning of the
         act or omission of which he or she complains
         but not before the member shall have
         exhausted his or her remedy provided by the
         grievance     procedures     established    by
         ordinance or policy of the City and the
         grievance   procedure    shall   be  concluded
         within 30 days. . . . Upon receipt of notice
         as required in this section, the City Clerk
         shall set the matter for hearing before the
         Civil Service Board at a date not less than
         five nor more than fifteen days from the
         Clerk's receipt of such notice. . . .

         . . . .

         (e) At such hearing, the burden of proving
         the justification of the act or omission
         complained of shall be upon the City . . . .

         (f) The Civil Service Board shall render its
         decision in writing within ten days after
         the conclusion of the hearing. If the Board
         determines   that   the  act   or   omission
                              -8-
          complained of is not justified, the Board
          shall order to rescind [sic] whatever action
          the Board has found to be unjustified and
          may order the City to take such steps as are
          necessary for a just conclusion of the
          matter before the Board. Such decision shall
          contain findings of fact and conclusions,
          and shall be based on competent, material,
          and substantial evidence in the record.
          Upon reaching its decision, the Board shall,
          in writing, immediately inform the City
          Clerk and the member requesting the hearing
          of the Board's decision.

          (g) Within ten days of the receipt of notice
          of the decision of the Board, either party
          may appeal to the Superior Court Division of
          the General Court of Justice for Buncombe
          County for a trial de novo.       The appeal
          shall be effected by filing with the Clerk
          of the Superior Court of Buncombe County a
          petition   for  trial  in   superior  court,
          setting out the fact[s] upon which the
          petitioner relies for relief.        If the
          petitioner desires a trial by jury, the
          petition shall so state. Upon the filing of
          the petition, the Clerk of the Superior
          Court shall issue a civil summons as in [a]
          regular civil action, and the sheriff of
          Buncombe County shall serve the summons and
          petition on all parties who did not join in
          the petition for trial. . . . Therefore, the
          matter shall proceed to trial as any other
          civil action.

2009 N.C. Sess. Laws ch. 401, § 8 (alterations in original).

II.   Standard of Review

      In this appeal, we are reviewing the judgment entered by

the trial court following a de novo trial conducted pursuant to

§ 8(g) of the Civil Service Act.    “A de novo proceeding pursuant
                                        -9-
to a specific statutory mandate requires [the] judge or jury to

disregard the facts found in an earlier hearing or trial and

engage in independent fact finding.”                    N.C. Dep't of Env't &

Natural Res. v. Carroll, 358 N.C. 649, 661, 599 S.E.2d 888, 895

(2004).    A trial de novo is a “new trial on the entire case —

that is, on both questions of fact and issues of law — conducted

as if there had been no trial in the first instance.”                      Id.

     This Court has previously explained the scope of a de novo

trial under the Civil Service Act as follows:

            [T]rial de novo vests a court with full
            power to determine the issues and rights of
            all parties involved, and to try the case as
            if the suit had been filed originally in
            that court. . . . This means that the court
            must hear or try the case on its merits from
            beginning to end as if no trial or hearing
            had been held by the Board and without any
            presumption   in   favor   of  the   Board's
            decision.

Jacobs,    137    N.C.   App.    at   445,    528    S.E.2d    at    908    (internal

citations and quotation marks omitted).

     Therefore, “[t]he applicable standard of review on appeal

where, as here, the trial court sits without a jury, is whether

competent evidence exists to support the trial court's findings

of fact and whether the conclusions reached were proper in light

of   the   findings.        Competent        evidence    is    evidence      that    a

reasonable       mind    might   accept      as     adequate    to    support       the
                                      -10-
finding.”     In re Adams, 204 N.C. App. 318, 320–21, 693 S.E.2d

705, 708 (2010) (citation omitted).             “‘[F]indings of fact made

by the trial judge are conclusive on appeal if supported by

competent evidence, even if . . . there is evidence to the

contrary.’”     Sisk v. Transylvania Cmty. Hosp., Inc., 364 N.C.

172,   179,   695    S.E.2d    429,   434    (2010)   (quoting   Tillman   v.

Commercial Credit Loans, Inc., 362 N.C. 93, 100-01, 655 S.E.2d

362, 369 (2008)).         “Conclusions of law drawn by the trial court

from its findings of fact are reviewable de novo on appeal.”

Carolina Power & Light Co. v. City of Asheville, 358 N.C. 512,

517, 597 S.E.2d 717, 721 (2004).

III.   Application of § 8 of the Civil Service Act

       As noted above, § 8(a) of the Civil Service Act states in

pertinent     part   as    follows:      “Whenever    any   member   of    the

classified service of the City is discharged, . . . that member

shall be entitled to a hearing before the Civil Service Board to

determine whether or not the action complained of is justified.”

2009 N.C. Sess. Laws ch. 401, § 8 (emphasis added).

       The essence of the parties’ dispute in this appeal centers

on how the term “justified” — which is undefined in the Act —

should be construed.        Our appellate courts have on several prior
                                      -11-
occasions determined whether the termination of an employee of

the City was justified under the Civil Service Act.

     In In re Burris, 263 N.C. 793, 140 S.E.2d 408 (1965), our

Supreme Court addressed the issue of whether the discharge of an

employee in Asheville’s Tax Department was justified by the fact

that he had acquired an interest in real property which the City

was attempting to purchase for its own use in association with

its airport.      Id. at 794, 140 S.E.2d at 409.              Our Supreme Court

upheld    the    dismissal,     holding      that   “[w]here         an    employee

deliberately acquires an interest adverse to his employer, he is

disloyal, and his discharge is justified.”                    Id. at 794, 140

S.E.2d at 410.

     In   Warren    v.   City   of   Asheville,     74    N.C.   App.     402,   328

S.E.2d 859, disc. review denied, 314 N.C. 336, 333 S.E.2d 496

(1985), a police officer employed by the City was accused of

making a homosexual advance towards a fellow officer while off

duty.     The    accused   officer    was    ordered     to   take   a    polygraph

examination.      After he refused, he was terminated by the chief

of police.      Id. at 403-04, 328 S.E.2d at 861.

     He appealed his termination under the Civil Service Act,

and a jury ultimately rendered a verdict in his favor.                           The

trial court denied the City’s motion for a directed verdict,
                                       -12-
motion for judgment notwithstanding the verdict, and motion for

a new trial.       Id. at 405, 328 S.E.2d at 861-62.              We affirmed the

trial     court’s    ruling,       holding    that     the     jury    could    have

rationally concluded the firing was not justified in light of

evidence    that    the   department       planned     to    inquire   during   the

polygraph test into highly personal topics about the employee

that were not specifically related to the charges against him.

Id. at 408, 328 S.E.2d at 863.

    However, in neither of these cases were we called upon to

provide a definition of the term “justified” as used in § 8 of

the Civil Service Act.              “The primary objective of statutory

interpretation is to ascertain and effectuate the intent of the

legislature.”       McCracken & Amick, Inc. v. Perdue, 201 N.C. App.

480, 485, 687 S.E.2d 690, 694 (2009), disc. review denied, 364

N.C. 241, 698 S.E.2d 400 (2010).                 Thus, as a general rule,

courts should give “the language of the statute its natural and

ordinary     meaning      unless     the     context        requires   otherwise.”

Turlington v. McLeod, 323 N.C. 591, 594, 374 S.E.2d 394, 397

(1988).

    Respondent argues that in order for a termination to be

“justified” under the Civil Service Act, “just cause” must exist

under the standard set out by the General Assembly in the State
                                        -13-
Personnel Act, which governs the dismissal of State employees.

See N.C. Gen. Stat. § 126-35(a) (“No career State employee . . .

shall be discharged . . . except for just cause.”).                             However,

nowhere    in    the     Civil    Service    Act   has      the    General      Assembly

expressly indicated that the term “justified” was intended to be

synonymous       with     “just    cause.”         Therefore,          principles       of

statutory       construction      require     that     we    assume      the     General

Assembly would have made clear in the Civil Service Act its

intent    that    the     “just    cause”    standard       be     utilized      had    it

intended for that standard to apply.                   See 3A Norman J. Singer,

Sutherland Statutory Construction § 66:3 at 3 (7th ed. Supp.

2013)    (“When    the    legislature       uses   a   term       or   phrase    in    one

statute or provision but excludes it from another, courts do not

imply an intent to include the missing term in that statute or

provision where the term or phrase is excluded.”).

     The City, conversely, urges us to apply an interpretation

of the term “justified” that is far more deferential to its

personnel decisions.         It argues that “[t]he only job protection

intended in the ‘justified’ standard is the assurance that the

employee will not be disciplined for an arbitrary reason based

on politics or membership in a particular class.”
                                           -14-
      We likewise reject this proposed definition.                               Nothing in

the language of § 8 suggests a legislative intent to confer upon

the   City    such      broad   authority         to   discharge       its       employees.

Moreover, the City’s proposed definition is inconsistent with

this Court’s recognition in Jacobs that the Civil Service Act

“recognizes       the     interest    of   the    employee      in    [his]       continued

employment, and guarantees full protection of [his] due process

rights prior to termination of that employment.”                             Jacobs, 137

N.C. App. at 449, 528 S.E.2d at 910.

      It     is    well    established      that       “[i]n    the    absence          of     a

contextual        definition,    courts        may     look    to     dictionaries            to

determine     the    ordinary        meaning     of    words    within       a    statute.”

Perkins v. Arkansas Trucking Servs., Inc., 351 N.C. 634, 638,

528 S.E.2d 902, 904 (2000).                 The American Heritage Dictionary

defines “justify” as “to demonstrate or prove to be just, right,

or valid.”        American Heritage Dictionary 738 (3rd ed. 1993).                            We

believe      that       this    definition            is     consistent          with        the

Legislature’s use of the term “justified” in § 8(a) of the Civil

Service Act.         Therefore, we must now apply this definition in

reviewing the trial court’s order.                         In its order, the trial

court made the following findings of fact:

             1.   Prior    to    his   termination    the
             respondent, Roger Aly, was a Senior Ashville
                    -15-
Police Department    officer   working   as   a
patrol officer.

2.    During 2009 the respondent rented a
computer on a rent to own basis; however,
since    he  could  no   longer afford the
payments, he returned the computer without
wiping the computer clean of any and all
images from the computer.

3.   Thereafter    in    early    2010,    an
[individual] rented the same computer and
while using it found numerous unidentified
nude images and images that were racially
insensitive,   offensive  and   inflammatory.
There were in addition many images of the
respondent, his family and friends that were
not offensive or illegal in any way.

4.   The   [individual]    and   his   mother
referred the images to the Buncombe County
Sheriff’s   Department   who   conducted   an
investigation which eventually led to the
respondent because many of the un-offensive
images showed the respondent and others in a
police uniform.

5.   During     all     aspects     of     any
investigation, including internal affairs,
the respondent freely admitted all images
were his, the nudes and racial ones having
been   sent  to   him   unsolicited    on  his
blackberry   by   friends.   The    respondent
neither solicited nor ask [sic] his friends
to stop sending them; however, while the
respondent did transfer the said images to
the rented computer, he did not ever forward
them on to anyone else. The respondent did
not approve of the images in controversy,
but he took no steps to erase them or wipe
them off the computer when he returned it.

6.   In   addition   a   computer   forensic
specialist who performed a forensic analysis
                         -16-
    on the computer found 360 images in the
    "documents" folder which included images of
    the respondent in uniform, family photos,
    and    the    pornographic    and    racially
    inflammatory pictures and cartoons, which
    Detective     Johnson      concluded     were
    intentionally and purposely saved on the
    computer; however, a fact finder could also
    conclude   that   all    such   images   were
    negligently kept and saved since none had
    been forwarded to anyone else.

    7.   After       all         intradepartmental
    investigations were completed the then Chief
    of Police, William A. Hogan, essentially
    concluded that the respondent had violated
    the Asheville Police Department personnel
    policy, same said department's code of
    conduct,   and  the   City's    Ethics   Policy
    because the respondent had "neglectfully”
    failed to prevent the inappropriate images
    from becoming public.      As a result the
    respondent's   employment     with    Asheville
    Police Department was terminated.

The trial court then made the following conclusions of law:

    1.   The respondent’s    conduct of failing to
    take all appropriate    measures to erase the
    inappropriate images    as opposed to keeping
    them on a rented        computer amounted to
    negligence as opposed   to violating any law.

    2.   While   the  respondent’s   conduct  of
    opening each one of the images in question,
    presumably viewing it or them, not erasing
    any of them and not requesting the sender(s)
    to refrain from sending him anymore, none of
    the   aforesaid  actions   amounted  to  the
    respondent violating any law.

    3.   While the Respondent’s conduct taken as
    a whole or in segments with regard to the
    inappropriate images could have been deemed
                                    -17-
          to having been a violation of the Asheville
          Police Department’s personnel policy, the
          code of conduct and/or the City’s Ethics
          Policy, such was not so severe as to warrant
          the   Respondent   being   terminated   from
          employment.

          4.   The   City   was    not   justified              in
          terminating the Respondent’s employment.

    Petitioner     only   challenges    the   trial   court’s    finding     of

fact 6.   Thus, findings of fact 1-5 and 7 are binding on appeal.

Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991)

(“Where no exception is taken to a finding of fact by the trial

court, the finding is presumed to             be supported by competent

evidence and is binding on appeal.”)

    Specifically, Petitioner challenges the portion of finding

of fact 6 stating that “a fact finder could also conclude that

all such images were negligently kept and saved,” claiming that

this aspect of the finding is unsupported by the evidence.                  The

City points to Detective Johnson’s testimony stating his belief

that the images he found on the computer were “intentionally

saved” in that (1) they were saved to a specific folder; and (2)

based on Detective Johnson’s training and experience, it was a

“very active thing to save pictures from the BlackBerry to the

computer.”    The    City    also    argues    that   the   only      evidence

supporting   the     proposition       that    the    images         were   not
                                          -18-
intentionally saved was Respondent’s own testimony in responding

“no” when asked if he knew “how those images ended up on [his]

computer.”

      We are satisfied that competent evidence existed to support

the   challenged      portion      of    finding      of     fact    6.             Respondent

testified     that    he   would     “back     up    his    personal       phone          to   the

desktop” in order to save his contacts and information in the

event   they    were       accidently      deleted         because       of     a       previous

Blackberry     “catastrophic         failure        [where    he]        lost       a    lot    of

information that took [him] a great deal of time to get back.”

He also testified that he was unaware that the offensive images

and emails at issue were being copied to his rental computer as

a result of the backup.                 He stated that the only images he

intentionally saved were “photographs of [his] kids or [himself]

or events, parties, that kind of thing . . . .”                          In addition, he

answered in the negative when asked if he “intentionally saved

any emails containing pictures of naked women . . . pornographic

images . . . or racist images on the computer.”

      It is well-settled that “[f]indings of fact made by the

trial judge are conclusive on appeal if supported by competent

evidence, even if . . . there is evidence to the contrary.”

Sisk,   364    N.C.    App.     at      179,   695     S.E.2d       at    434           (internal
                                         -19-
citations     and     quotation          marks    omitted).            Accordingly,

Respondent’s    testimony         on     this    issue      serves    as    competent

evidence to support the trial court’s finding that a fact finder

could   conclude     that   the    inappropriate         photographs       and   images

remained stored on the computer at the time he returned it as a

result of negligence rather than intent on his part.                       Therefore,

the trial court’s finding on this issue is binding on appeal.

       The City then challenges the trial court’s conclusion of

law 4 that “[t]he City was not justified in terminating the

Respondent’s employment.”              The City argues that the termination

was,    in   fact,    justified         based    on    its    determination       that

Respondent’s actions had violated various policies issued by the

City    of   Asheville      and        affected       the    City’s    credibility,

reputation, image, and effectiveness in the community.                       However,

our only task is to determine whether the trial court’s findings

of fact support its conclusions of law.                     Woodring v. Woodring,

164 N.C. App. 588, 590, 596 S.E.2d 370, 372 (2004).                        It “is not

the function of this Court to reweigh the evidence on appeal.”

Garrett v. Burris,___ N.C. App. ___, ___, 735 S.E.2d 414, 418

(2012), aff'd per curiam, 366 N.C. 551, 742 S.E.2d 803 (2013).

       We believe the trial court’s conclusion that Respondent’s

termination was not justified is supported by its findings of
                                           -20-
fact.      First, Respondent rented a personal computer that was

never used for work or during work hours.                       Second, with regard

to the offensive images found on the computer, the undisputed

evidence     was      that    he    only       came    into     possession     of     the

inappropriate        pictures      and   images       through    unsolicited    emails

received    from     others.        Third,     he     testified    that   he   did    not

intend to save the offensive images on the computer.                           Fourth,

the    investigation        completed     by    Detective       Johnson   revealed     no

criminal activity by Respondent resulting from his possession of

these images.         Finally, there was no evidence that Respondent

disseminated the photos or intentionally sought to have them

viewed by a third party.

       Based on these facts, a fact finder could rationally have

found    that   he    was    discharged        for    conduct     amounting    to    mere

negligence in failing to “wipe” his rented computer before its

return.     Therefore, we conclude the trial court’s findings of

fact    support      its    ultimate     conclusion      that     the   City   was    not

justified in terminating Respondent’s employment.1

IV.    Award of Reinstatement and Benefits




1
  We also note that our review of the APD Personnel Ordinance
reveals no policy that specifically governs the use of an
employee’s personal computer.  Nor does the City contend that
any such policy existed.
                                      -21-
       In its final argument, the City contends that the trial

court   exceeded   its    authority     in   ordering    that    Respondent   be

fully reinstated to his former rank and receive all back pay

due.    We disagree.

       Section   8(f)    of    the   Civil   Service    Act     provides   broad

authority for the award of a remedy to an employee of the City

who has been the subject of unjustified personnel action:

           . . . If the Board determines that the act
           or omission complained of is not justified,
           the Board shall order to rescind [sic]
           whatever action the Board has found to be
           unjustified and may order the City to take
           such steps as are necessary for a just
           conclusion of the matter before the Board. .
           . .

2009 N.C. Sess. Laws ch. 401, § 8(f).

       We believe this broad conferral of power to the Board in

crafting a remedy for an unjustified termination encompasses the

power to award reinstatement and back pay.               Moreover, the City

has failed to make any persuasive argument as to why a superior

court conducting a de novo hearing pursuant to the Civil Service

Act does not possess this same authority.

       We also note that in Warren the trial court ordered the

plaintiff to be “reinstated with full back pay and benefits”

after   concluding      that   his   discharge   had    not   been   justified.

Warren, 74 N.C. App. at 405, 328 S.E.2d at 861.                 We affirmed the
                                           -22-
trial court’s order in its entirety, id. at 410, 328 S.E.2d at

864, thereby implicitly upholding the trial court’s award of

back pay.

       While the authority of the trial court in Warren to award

reinstatement and back pay was not expressly discussed in our

decision,      we   believe     —   as    explained   above    —     that   the   trial

court’s award of these remedies is not inconsistent with the

language utilized by the General Assembly in the Civil Service

Act.

       Thus,    we hold that the trial court                here likewise acted

within    its       authority       in    ordering    the     City     to   reinstate

Respondent to his former rank with full back pay.                       Accordingly,

the City’s argument on this issue is overruled.

                                         Conclusion

       For the reasons stated above, we affirm the trial court’s

order.

       AFFIRMED.

       Judges ELMORE and McCULLOUGH concur.